ORIGINAL                                        06/14/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0264


                                        OP 22-0264


DOUGLAS RAYMOND VEIS,
                                                                               JUN 1 4 2022
              Petitioner,                                                    Bowen Greenwood
                                                                           Clerk of Supreme Court
                                                                              State of Montana

       v.                                                            ORDER

 PETER BLUDWORTH, Warden,

              Respondent.


       Representing himself, Douglas Raymond Veis has filed a Petition for Writ of
Habeas Corpus, explaining that the Board of Pardons and Parole (Board) should have
granted his parole and that this denial violates his due process rights.
       In December 1996, the Thirteenth J udicial District Court, Yellowstone County,
sentenced Veis for four counts of sexual intercourse without consent to the Montana State
Prison (MSP) to a forty-year term, followed by three concurrent, forty-year terrns. His
total sentence is eighty years. Veis appealed. State v. Veis, 1998 MT 162, 289 Mont. 450,
962 P.2d 1153. We affirmed. Veis,¶¶ 1, 29.
       Veis contends that he is innocent and therefore, he will not admit guilt. He argues
that he should not be required to complete the second portion of sex offender program
treatment (SOP II). Veis includes copies of his written kites and letters to MSP personnel
as well as the Board, along with the responses. He states that these documents provide
"their stand against [his] rights[1" He further states that he has "done 2612/ years because
the system is broken," and that his convictions are "something [he] had nothing to do with!"
Veis points out that the District Court did not recommend SOP I and SOP II, but that the
Board has. Veis seeks assistance and requests counsel.
       This Court has decided similar arguments more than twenty years ago. McDermott
v. McDonald, 2001 MT 89, ¶¶ 1, 5, 12, 305 Mont. 166, 24 P.3d 200. McDermott sought
habeas corpus relief with this Court because the Board denied him parole in part for his
failure to participate in SOP. McDermott argued then that "the Board does not have
authority to consider his lack of participation in 0 SOP as a basis for denying him early
release on parole." McDermott,     ¶ 12.   He also argued that "the Board's authority to set
such conditions can be no greater than a sentencing court's authority to set conditions on a
sentence . . . ." McDermott, ¶ 14. This Court held that the arguments lacked merit. We
specifically pointed out the Board's broad authority to set conditions, which is different
than a sentencing court's. "The Board's authority to impose conditions precedent to parole
is both independent of and broader than a court's authority to impose such conditions in a
sentence." McDermott, ¶ 15. This Court further explained:
               Second, even if consideration of McDermott's failure to participate in
       the SOP can be viewed as a precondition to parole, our holding in
       Omfnundson111 does not limit the Board's authority to set such conditions.
       McDermott's argument fails to recognize the fundamental difference
       between imposition of a sentence-as in Ommundson-and release on parole.
       A sentence, or condition included in that sentence, is a limitation on liberty.
       A condition on parole is not. The district court's authority is properly
       restrained when it acts to limit an individual's freedom. Once lawfully
       sentenced, however, a prisoner is not entitled to release prior to the
       completion of his full sentence. Parole, therefore, is a grant of liberty. A
       condition on parole only limits freedom to which the inmate is otherwise not
       entitled. As a general proposition, then, it is invalid to assume, as McDermott
       does, that the Board's authority to set conditions precedent to parole is
       necessarily limited by a court's sentencing authority.

McDermott, ¶ 17 (emphasis in original and footnote added).

       Veis provides the Board's case dispositions and letters, dating back to 2007. In
August 2007, the Board indicated Veis needed sex offender treatment. In August 2010,
the Board denied him parole after review and stated that Veis should "request a return upon
completion of SOP II." The Board reiterated completion of SOP II was necessary in
August 2015, August 2018, January 2019, and August 2021. Veis had a reappearance


 See State v. Ommundson, 1999 MT 16, ¶ 12, 293 Mont. 133, 974 P.2d 620 (this Court decided
that a district court's condition requiring Ommundson to participate in SOP had no nexus with the
charged offense of driving under the influence of alcohol (DUI)).

                                               2
before the Board on March 10, 2022. The Board also gave its reasons for denial: "Nature
and severity of the offense, multiple crimes, need for risk reduction programming, parole
would diminish the severity of the offense and would place community at risk, Strong
Objection from Citizenry."
       The Board has not violated Veis's due process rights. "There is no absolute standard
for what constitutes due process." McDermott, ¶ 10. The Board's dispositions all imposed
SOP as a condition. Section 46-23-215, MCA (1995). The Board has the authority to
impose such a condition even though the Yellowstone County District Court did not.
McDermott, ¶ 17. The Board has an obligation "to ensure that no prisoner is released on
parole who cannot meet these three criteria." McDermott,        ¶ 19.   These criteria include
when (1) there is a reasonable probability that the prisoner can be released without
detriment to the prisoner or to the community; (2) it is in the best interests of society; and
(3) the prisoner is able and willing to fulfill the obligations of a law-abiding citizen.
McDermott, ¶ 19; §§ 46-23-201(1) and 46-23-201(4), MCA (1995).
       Lastly, we address Veis's claim concerning his innocence. Veis correctly states that
the District Court had two jury trials, after the first resulted in a hung jury. Veis, ¶ 8. Veis
has been lawfully sentenced. The District Court considered imposing SOP I and II, but it
did not do so after counsel raised concerns about recent decisions by this Court.2 The court
addressed Veis's claim directly prior to sentencing:
       District Court:        Mr. Veis, anything you would like to say.
       Defendant Veis:        I'm innocent, Your Honor.
       District Court:        Sir?
       Defendant Veis:        I'm innocent.
       District Court:        Anything else you would like to say?
       Defendant Veis:        No, sir.
       District Court: Okay. I have reviewed the presentence report, and as you
       have noted I was the Judge at trial. Jury says you are not innocent, jury says
       you are guilty of all four counts. There is substantial evidence to believe that
       that is accurate, and I totally disagree with the fact that you say that you are
       innocent. You're not.

          v. Fuller, 266 Mont. 420, 880 P.2d 1340 (1994) and State v. Fuller, 276 Mont. 155,
2 See State
915 P.2d 809 (1996).

                                               3
       Veis has exhausted his appeal remedy and is precluded from challenging his
convictions now through the remedy of habeas corpus relief. Section 46-22-101(2), MCA.
"Parole . . . is a discretionary grant of freedom from incarceration." McDermott, ¶ 24. The
Board exercised its broad authority and discretion in cien.        Veis's parole, giving Veis
the written reasons and conditions to achieve the grant of liberty. Veis is not entitled to the
granting of parolc or habeas corpus relief. Veis reappears before the Board in August 2024.
Therefore,
       IT IS ORDERED that Veis's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
       IT IS FURTHER ORDERED that Veis's request for appointment of counsel is
DENIED as moot.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Douglas Veis personally.
       DATED this 1 LI day of June, 2022.


                                                                       74 e)f
                                                                  1 , /7
                                                                  Chief Justice




                                                          6e- ez,
                                                       2 /.7../
                                                              1


                                                                    Justices




                                               4